Citation Nr: 0734456	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating for service-
connected post-traumatic stress disorder (PTSD) higher than 
30 percent from April 30, 1999, higher than 50 percent from 
September 17, 2002, and higher than 70 percent from June 17, 
2003. 

2.  Entitlement to an earlier effective date than June 17, 
2003 for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  Entitlement to Dependents' and Educational Assistance 
(DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Procedurally, on April 30, 1999, the veteran submitted a 
claim for service connection for PTSD.  The VA examination 
report dated September 8, 1999 includes evidence of the 
veteran's unemployability.  A May 2000 rating decision denied 
service connection for PTSD, and the veteran timely appealed 
the issue of service connection.  An April 2002 rating 
decision during the appeal granted service connection for 
PTSD, assigned staged initial disability ratings of 30 
percent from April 30, 1999 (date of claim), 100 percent 
temporary total rating from April 16, 2001 until June 1, 
2001, and 30 percent from June 1, 2001.  In September 2002, 
the veteran entered a timely notice of disagreement with the 
initial disability ratings assigned by the April 2002 rating 
decision.  A January 2003 rating decision granted a staged 
higher initial disability rating for PTSD of 50 percent from 
September 17, 2002.  An August 2003 rating decision granted a 
staged higher initial disability rating for PTSD of 70 
percent from June 17, 2003.  The August 2003 rating decision 
also granted a TDIU, and assigned an effective date for TDIU 
of June 17, 2003, and denied eligibility for DEA benefits 
under 38 U.S.C. Chapter 35.  In September 2003, the veteran 
entered a timely notice of disagreement with the effective 
date assigned for TDIU, and, by his contention that he had a 
total disability that was permanent in nature, also entered a 
notice of disagreement to the denial of eligibility for DEA 
benefits under Chapter 35, Title 38, United States Code.  The 
RO issued a statement of the case on these appealed issues in 
August 2004 and, in September 2004 the veteran entered a 
timely substantive appeal on these issues.  


FINDINGS OF FACT

1.  For the entire period of claim from April 30, 1999, the 
veteran's PTSD symptomatology has more nearly approximated 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood, due to such symptoms as obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships. 

2.  For the entire period of claim from April 30, 1999, the 
veteran's PTSD symptomatology has not more nearly 
approximated grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name. 

3.  A September 8, 1999 VA examination report first raised a 
TDIU claim. 

4.  As of September 8, 1999, it was factually ascertainable 
that the veteran's psychiatric symptomatology rendered him 
unable to maintain substantially gainful employment. 

5.  As of September 8, 1999, the veteran has had a total 
service-connected disability (TDIU) that was permanent in 
nature.  




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, for 
the entire period of claim from April 30, 1999, the veteran's 
service-connected PTSD symptoms more nearly approximated the 
schedular criteria for a 70 percent rating.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2007). 

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for an effective date for TDIU of September 8, 1999, 
but no earlier, have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.157, 3.159, 3.303, 3.400 (2007).

3.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have been met from 
September 8, 1999.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.807, 21.3021, 21.3040 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters dated in July 1999, 
January 2002, and November 2002 satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought on appeal, of what VA would do 
or had done, and what evidence the veteran should provide, 
and informed the veteran that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support his claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the November 2002 letter advised the veteran 
regarding a higher rating for PTSD.  

Service and VA medical records, VA examination reports, VA 
outpatient treatment and hospitalization reports, private 
psychology records, and other lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  The Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claims that VA has not sought.  In an 
August 2007 brief, the veteran's representative indicated 
that the case was fully developed and ready for Board review.  
The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the claim for earlier effective date for TDIU, 
the Board has granted the earliest possible date (September 
8, 1999) permitted by the effective date regulations, and an 
effective date earlier than September 8, 1999 is not legally 
possible.  As such, review of VA's duty to notify and assist 
is not necessary on the question of earlier effective date 
for TDIU.  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law is dispositive, 
the claim must be denied due to a lack of legal merit); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004. 

Higher Initial Rating for PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.    

The present appeal arises from an April 30, 1999 claim for 
service connection for PTSD.  An April 2002 rating decision 
during the appeal granted service connection for PTSD, 
assigned staged initial disability ratings of 30 percent from 
April 30, 1999 (date of claim), 100 percent temporary total 
rating from April 16, 2001 until June 1, 2001, and 30 percent 
from June 1, 2001 under Diagnostic Code 9411.  In September 
2002, the veteran entered a timely notice of disagreement 
with the initial disability ratings assigned by the April 
2002 rating decision.  Because the veteran entered a notice 
of disagreement with the initial disability rating assigned, 
he effectively appealed the initial disability ratings 
assigned for PTSD, and no further action was required on his 
part to continue the initial rating appeal until VA issued a 
statement of the case.  For this reason, the veteran's 
subsequent statements in support of his initial disability 
rating appeal should not have been construed as claims for 
"increased" rating, but only as statements in support of 
the previously appealed "initial" rating claim.  It appears 
that, because the veteran's additional statements in May 
2002, September 2002, and June 2003 were construed as claims 
for increased rating, the effective dates assigned for the 
staged ratings were accordingly limited in time to the date 
of receipt of "claim for increase," rather than the 
assignment of initial staged ratings based on the level of 
the veteran's PTSD symptomatology for the entire period of 
initial rating claim.  The RO issued a statement of the case 
on the rating issues in August 2004 and, in September 2004, 
the veteran entered a timely substantive appeal on the issue 
of higher initial ratings for PTSD.  

As a result of subsequent rating decisions during the appeal 
of the initial disability rating assigned for PTSD, the 
resulting disability ratings assigned for the veteran's 
service-connected PTSD were 30 percent for the period from 
April 30, 1999, 100 percent temporary total rating from April 
16, 2001 until June 1, 2001, 50 percent rating for the period 
from September 17, 2002, and 70 percent rating from June 17, 
2003.  The Board has considered the entire appeal period to 
see if the evidence warrants the assignment of different 
ratings for different periods of time, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran contends generally that higher initial disability 
ratings for his service-connected PTSD are warranted.  He has 
submitted medical evidence indicating that a 70 percent 
disability rating is warranted.  Through his representative, 
the veteran generally contends that a disability rating in 
excess of 70 percent is warranted for the service-connected 
PTSD. 

Under Diagnostic Code 9411, using the General Rating Formula 
for Mental Disorders, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130. 

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or an major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF Scale score 
of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The veteran filed a claim for service connection for PTSD in 
April 1999.  The evidence of record that predates the 
veteran's service connection claim for PTSD but was not 
received until after the veteran filed a claim for service 
connection for PTSD, includes a September 1995 letter from 
Raymond Leidig, M.D., that reflects that the veteran felt a 
need for privacy; the veteran had psychiatric symptoms that 
caused altercations with co-workers and resulted in 
disciplinary actions at work; had psychiatric symptoms that 
needed treatment; and had psychiatric symptoms that included 
depression, hypervigilance, antagonism toward authority that 
affected relationships with supervisors, pressured and 
anxious speech, defensiveness, and avoidance of social 
activities in groups.  Dr. Leidig opined that the symptom of 
hypervigilance was likely due to the veteran's active service 
in the Marine Corps.

The medical evidence that was received by VA on September 15, 
1999, after the veteran had filed the claim for service 
connection for PTSD, includes treatment records dated in 1985 
from a VA Medical Center (VAMC) that reflect that the veteran 
was placed on a medical leave of absence from his work, and 
he wanted to see a psychiatrist.  The symptoms were diagnosed 
at that time as anxiety with questionable neurosis.  VAMC 
treatment records dated in December 1985 reflect a three year 
history of problems with interpersonal relationships, though 
the examiner did not think that the veteran had PTSD 
symptoms.  Psychological testing results dated in January 
1986 reflect that the veteran was socially inhibited, 
extremely cautious about emotional involvement, was 
distrustful of others, had maladaptive hyperactivity, had an 
inability to deal with anger and impulsiveness, experienced 
depression, had flights into activity, and had difficulty 
with authority.

The medical evidence that was received by VA on September 15, 
1999, after the veteran had filed the claim for service 
connection for PTSD, includes a March 1993 statement from M. 
Bogolea, Ph.D., that reflects that veteran had psychiatric 
pathology that affected interpersonal skills and affected the 
veteran's ability to relate to authority figures and their 
demands or expectations.

The medical evidence that was received by VA on September 15, 
1999, after the veteran had filed the claim for service 
connection for PTSD, includes a September 8, 1999 VA PTSD 
examination report that shows a history of psychiatric 
complaints since about 1983; the veteran's complaints or 
clinical findings of anxiety, depression, inappropriate 
verbosity that lacked context, affective disorder, poor 
insight, and defective judgment.  The examination report did 
not include a diagnosis of PTSD, and assigned a GAF of 60. 

VA treatment records dated during the period of initial 
rating claim show that the veteran failed work experiences, 
failed relationships, had recently lost another job after 
only nine days, and had symptoms of PTSD that included being 
tense, angry, defensive, re-experiencing war events, and 
hyperarousal with sleep fragmentation and hypervigilance, 
diagnosed as combat-related PTSD (March and November 2000).  
A February 2002 VA psychiatrist note reflects that the 
veteran often isolated himself socially, and had problems 
establishing social relationships.  

The April to May 2001 VA hospitalization report reflects an 
Axis I diagnosis of PTSD, as well as other diagnoses; 
symptoms of anger, loose and irrelevant speech, and 
inappropriate behavior that resulted in the veteran being 
dismissed from the group treatment.  At discharge, the 
veteran still exhibited tangential thoughts, and anxious, 
angry, irritable, and guarded mood.  

A July 2001 VA PTSD examination report reflects that the 
veteran's psychiatric symptoms had required in-patient 
treatment in April 2001, at which time the veteran exhibited 
loose and irrelevant speech; he had been arrested for 
domestic abuse; and he had symptoms that included impaired 
relationships, with no real friends but only acquaintances, 
stuttering, poor insight into his problem, was easily upset 
and explosive, had anger, distrusted people, and had 
avoidance.  

An April 2002 VA PTSD examination report reflects the 
veteran's reported symptoms or clinical findings of 
depression, anxiety attacks, suspiciousness, distrust, 
nightmares, recurrent memories, interrupted sleep, difficulty 
maintaining relationships, emotional detachment, and de-
euthymic mood.  The examiner diagnosed PTSD that was mild-to-
moderate in degree, and assigned a GAF of 60. 

A September 2002 Vet Center readjustment counseling 
specialist report reflects PTSD symptoms of feeling depressed 
and of hopelessness, which had recently increased in 
severity, anger, sleep problems, relationship and employment 
issues, no friends, distressing dreams, defensiveness, 
agitation, irritability, avoidance, and tangential thoughts. 

A lay statement from D.H., dated in June 2003 reflects that 
for many years the veteran had experienced difficulty with 
relationships, with no long-term friends or relationships, 
constant depression, sleep problems, obsession with security, 
self-imposed isolation, explosive temper and poor impulse 
control, and anxiety.

A June 17, 2003 letter from Richard Schulman, Ph.D., reflects 
that the veteran had severe psychiatric impairments due to 
PTSD that, in the psychologist's opinion, were consistent 
with the VA criteria for a 70 percent disability rating.  The 
report specifically noted complaints of symptomatology that 
included that the veteran was obsessed with security, had 
mood fluctuations, interrupted sleep patterns, had anxiety, 
difficulty concentrating or staying focused, did not like 
crowds of people, tended to withdraw from people, had few 
friends and no meaningful relationships, could not get along 
with people, and had great difficulty with employment.  
Dr. Schulman assigned a GAF score of 40.

A July 2003 VA examination report reflects that the veteran 
was on medication, worked about 3 hours per day in a job that 
did not require much contact with people, he slept a lot, and 
he was uncomfortable going outside; the veteran's complaints 
of suspicious mood, and feelings of depression; and mental 
status examination revealed an odd demeanor, poor insight, 
and poor judgment.  The July 2003 VA psychiatric examiner 
assigned a GAF scale score of 45 based on the veteran's 
service-connected Axis I diagnosis of PTSD and non-service-
connected Axis I diagnoses of alcohol dependence and 
intermittent cannabis abuse and Axis II diagnosis of 
personality disorder with paranoid features, and indicated 
that it was difficult to separate the psychiatric 
symptomatology.  The VA examiner indicated that the veteran 
had serious psychiatric symptoms that seriously affected the 
veteran's social and occupational functioning.   

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that, for the entire period of initial rating claim 
from April 30, 1999, the veteran's service-connected PTSD 
symptomatology has more nearly approximated occupational and 
social impairment with deficiencies in most areas, such as 
work, family relationships, judgment, thinking or mood, due 
to such symptoms as obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, difficulty in adapting 
to stressful circumstances, and inability to establish and 
maintain effective relationships, as contemplated by a 70 
percent disability rating under Diagnostic Code 9411.  

Although the symptoms noted in the record during the early 
period of this initial disability rating claim were not at 
that time diagnosed as PTSD, the subsequent diagnoses of PTSD 
and opinions related the earlier symptoms and level of 
psychiatric impairment to the service-connected PTSD.  For 
this reason, it is important that the full weight of the 
veteran's ongoing PTSD symptoms as shown by all the evidence 
of record, not just the evidence from when a PTSD diagnosis 
was rendered, be considered and reconciled into a consistent 
psychological picture.  
In this regard, the Board has considered the various GAF 
scores provided during the pendency of the claim that range 
from 60 (September 1999, July 2003) to 40 (June 2003) and 45 
(July 2003), and notes that various GAF scores of 60 and 40 
were assigned by different examiners for the same overlapping 
period in June and July 2003.  The GAF of 60 represents 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning; the GAF of 40 reflects 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood; and the GAF of 45 
represents serious symptoms or any serious impairment in 
social and occupational functioning.  With regard to the 
weight to assign various GAF scores that have been assigned, 
the GAF scores must be interpreted "in the light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability present."  38 
C.F.R. § 4.2.  

Although the Board has considered the assignment of GAF 
scores as they reflect on the general level of occupational 
impairment due to psychiatric symptomatology, the Board finds 
that the specific symptomatology reflected by the clinical 
findings outweigh the general characterization of disability 
as reflected by the assignment of GAF scores, especially 
during the early periods of this initial rating claim.  In 
this regard, the Board notes that the record also reflects 
significant psychiatric symptomatology noted before or during 
the early period of this initial rating claim that reflect on 
the severity of the veteran's PTSD symptomatology for the 
entire period of claim.  For example, the mid-1980s treatment 
records reflect symptoms that include depression, 
hypervigilance, antagonism toward authority and difficulty 
with authority, anger and impulsiveness, pressured and 
anxious speech, avoidance of social activities, and 
occupational impairment that included dismissal from 
employment.  The September 1999 VA examination report also 
shows continued PTSD symptoms that more nearly approximate a 
70 percent rating, including occupational and social 
impairment with deficiencies in work, family relationships, 
judgment, thinking, and mood, due to such symptoms as 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous depression, impaired impulse control, and 
inability to establish and maintain effective relationships. 

The Board notes that, in addition to the Axis I diagnosis of 
PTSD, the veteran has also been variously diagnosed with 
other non-service-connected Axis I disorders, and an Axis II 
personality disorder.  The evidence of record does not 
clearly differentiate the PTSD symptomatology.  Likewise, the 
various examination reports and psychiatric and psychological 
treatment records do not clearly differentiate the level of 
psychiatric impairment attributable to service-connected PTSD 
symptomatology from the level of impairment attributable to 
non-service-connected psychiatric disorders.  With regard to 
the VA examiner's inability to differentiate the level of 
impairment attributable to service-connected PTSD 
symptomatology from the level of impairment attributable to 
non-service-connected psychiatric disorders, the Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so, although the Board may not ignore such 
distinctions where they appear in the medical record.  
Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).

The Board further finds that the veteran's PTSD symptoms have 
not for any period of the initial rating claim manifested 
symptomatology that more nearly approximates total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name, 
as required for a higher disability rating of 100 percent 
under Diagnostic Code 9411.   For these reasons, the Board 
finds that the schedular criteria for a 70 percent rating, 
but no higher, for service-connected PTSD have been met for 
the entire period of claim.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
4.3, 4.7. 

Earlier Effective Date for TDIU 

An August 2003 rating decision on appeal granted a TDIU, and 
assigned an effective date of June 17, 2003 (the date of a 
private psychologist statement of difficulty with employment 
due to PTSD symptoms).  In September 2003, the veteran 
entered a timely notice of disagreement with the effective 
date assigned for TDIU.  In August 2004, the RO issued a 
statement of the case on the appealed issue of earlier 
effective date for TDIU.  In September 2004 the veteran 
entered a timely substantive appeal on the issue of earlier 
effective date for TDIU.  

The veteran contends that an earlier effective date than June 
17, 2003 is warranted for the grant of TDIU.  He contends 
that he PTSD symptoms have precluded him from gainful 
employment for many years, and that he was in fact unable to 
secure gainful employment due to PTSD symptoms for much of 
the initial disability rating period.  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
The effective date for a TDIU claim is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the effective date for TDIU 
is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  The effective date for TDIU is 
governed by the effective date provisions for increased 
ratings of 38 C.F.R. § 3.400(o).  See Hurd v. West , 13 Vet. 
App. 449 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), 
which applies to increased rating claims, to a TDIU claim). 

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim for 
increased benefits, effective from the date of the VA report.  
38 C.F.R. § 3.157(b)(1).  Evidence from a private physician 
or layman will also be accepted as an informal claim for 
increased benefits, effective from the date received by VA.  
38 C.F.R. § 3.157(b)(2).  

In this case, and in this Board decision, the Board has 
granted a 70 percent initial disability rating for PTSD for 
the entire period of claim from April 30, 1999.  For this 
reason, from April 30, 1999, the veteran has met the minimum 
schedular combined rating requirements to be considered for 
TDIU, although a claim for TDIU is not evidenced in the 
record until September 8, 1999 (VA examination report that 
showed evidence of unemployability).  In the August 2003 
rating decision on appeal, the RO granted a TDIU and assigned 
an effective date of June 17, 2003.  The veteran appealed the 
effective date assigned for TDIU. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007). Before a total 
rating based upon individual unemployability may be granted, 
there must also be a determination that the veteran's 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age or non-
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).

In evaluating when the evidence shows that the veteran's 
service-connected disabilities precluded substantially 
gainful employment, the Board notes that the VA Adjudication 
Manual, M21-1, Paragraph 50.55(8) defines substantially 
gainful employment as that which is ordinarily followed by 
the nondisabled to earn a livelihood, with earnings common to 
the particular occupation in the community where the veteran 
resides.  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  This 
suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332.  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a).    

In this veteran's case, following the April 1999 claim for 
service connection for PTSD, a VA examination report dated 
September 8, 1999 includes evidence of the veteran's 
unemployability, that is, evidence of inability to maintain 
substantially gainful employment.  The veteran also submitted 
additional medical evidence that was received on September 
15, 1999 that showed that, due to psychiatric symptomatology, 
the veteran was unable to maintain substantially gainful 
employment.  Because the September 8, 1999 VA examination 
report was created while examining the veteran for 
psychiatric symptoms later determined to be service-connected 
PTSD, and includes evidence that, due to psychiatric symptoms 
eventually diagnosed by VA as PTSD, the veteran was unable to 
maintain substantially gainful employment as of September 8, 
1999, the September 8, 1999 VA examination report was 
sufficient to constitute a claim for TDIU.  See 38 C.F.R. 
§ 3.157.  

The evidence of record shows that September 8, 1999 is both 
the date a VA examination report first raised a TDIU claim, 
and is the date that it was first factually ascertainable 
that the veteran's psychiatric symptomatology rendered him 
unable to maintain substantially gainful employment.  The 
evidence of record includes a September 8, 1999 VA PTSD 
examination report that shows a history of psychiatric 
complaints since about 1983; the veteran's history of having 
unsuccessfully worked in construction with his father, that 
the veteran has held multiple jobs, and being fired from the 
most recent job in September 1999.  The September 8, 1999 VA 
PTSD examination report indicated in the history reference to 
private and VA treatment records and various assessments 
pertaining to the veteran's psychiatric symptomatology, even 
though such records had not yet been received in the 
veteran's claims file.  

The evidence of record that was received on September 15, 
1999 includes a March 1993 statement from M. Bogolea, Ph.D., 
that reflects that the veteran had psychiatric pathology that 
affected interpersonal skills, affected the veteran's ability 
to relate to authority figures and their demands or 
expectations, and precluded gainful employment.  The evidence 
that was received on September 15, 1999 includes a September 
1985 letter from Raymond Leidig, M.D., that reflects that the 
veteran was referred by his employer for psychiatric 
evaluation; had psychiatric problems that were impairing his 
ability to deal with authority; and needed psychiatric 
treatment.  The evidence that was received on September 15, 
1999 includes VAMC treatment records dated in 1985 and 
January 1986 that reflect that the veteran was placed on a 
medical leave of absence from his work, a three year history 
of problems with interpersonal relationships, and difficulty 
with authority that affected the veteran's work 
relationships.  
  
Subsequent evidence in the claims file further reflects on 
the veteran's previously indicated inability to maintain 
substantially gainful employment.  For example, VA treatment 
records show that the veteran failed work experiences, failed 
relationships, had recently lost another job after only nine 
days, and had symptoms of PTSD (November 2000).  The April to 
May 2001 VA hospitalization report reflects an Axis I 
diagnosis of PTSD, as well as other diagnoses, that there was 
a real question about the veteran's ability to maintain 
gainful employment, and it was recommended that the veteran 
apply for Social Security disability benefits and subsidized 
housing.  A July 2001 VA PTSD examination report reflects 
that the veteran was working part-time doing custodial duties 
in a job that allowed him to work alone, he had held about 31 
different jobs in the previous 10 years, had been fired from 
most employment, and had multiple periods of unemployment.  A 
February 2002 VA psychiatrist note reflects the opinion that 
the veteran was unable to maintain employment due to PTSD 
symptoms.  The veteran's list of employment and dates of 
employment that was received in March 2002 reflects that the 
veteran has held numerous part-time, short-term, or seasonal 
employments over the previous several years, many of which 
were terminated when the veteran was fired.  An April 2002 VA 
PTSD examination report reflects symptoms that include 
difficulty maintaining relationships, and an assessment of 
mild-to-moderate PTSD.  The examiner noted that the veteran 
had been able to sustain himself with various jobs, but did 
not indicate what kind of jobs these were.  A September 2002 
Vet Center readjustment counseling specialist report reflects 
the opinion that the veteran is unable to reconcile himself 
to a work environment due to symptoms that have been 
attributed to PTSD.  A lay statement from D.H., dated in June 
2003 reflects that for many years the veteran had experienced 
symptoms that included difficulty with relationships and 
multiple jobs.  A June 17, 2003 letter from Richard Schulman, 
Ph.D., reflects that the veteran had severe psychiatric 
impairments due to PTSD that included that the veteran could 
not get along with people, and had great difficulty with 
employment.  Dr. Schulman assigned a GAF score of 40, which 
reflects some impairment in reality testing or communication 
or major impairment in several areas that include work.  A 
July 2003 VA examination report reflects that the veteran 
worked only about 3 hours per day in a job that did not 
require much contact with people, and that the veteran had 
serious psychiatric symptoms that seriously affected the 
veteran's social and occupational functioning.  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the September 8, 1999 VA examination report first raised a 
TDIU claim, and that, as of September 8, 1999, it was 
factually ascertainable that the veteran's psychiatric 
symptomatology rendered him unable to maintain substantially 
gainful employment.  For these reasons, the Board finds that 
the criteria for an effective date for TDIU of September 8, 
1999, but no earlier, have been met.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.



Dependents Educational Assistance

Basic eligibility for DEA benefits is established for a 
claimant in one of several ways, including status as the 
child of a veteran who has a total and permanent disability 
rating from service-connected disability.  See 38 U.S.C.A. §§ 
3500, 3501(a)(1)(A); 38 C.F.R. §§ 3.807, 21.3021.  

By this decision, the Board has granted an earlier effective 
date of September 8, 1999 for the grant of TDIU.  The record 
shows that, as of September 8, 1999, the veteran has had a 
total service-connected disability (TDIU) that was permanent 
in nature.  The evidence of record establishes that the 
veteran has engaged in no more than marginal employment for 
many years; that the medical evidence of record establishes 
that the PTSD symptoms that primarily cause his inability to 
maintain employment are shown to have been manifest for many 
years, even before being diagnosed as PTSD symptoms; that the 
veteran's PTSD symptoms are severe in the degree of 
occupational impairment, as evidenced by the 70 percent 
disability rating assigned; and the veteran's PTSD symptoms 
have shown no evidence of improvement, but have shown a 
persistent progression.  For these reasons, the Board finds 
that the veteran's TDIU is permanent in nature.  Because the 
veteran 
has a service-connected total disability (TDIU) that is 
permanent, and has been in effect from September 8, 1999, the 
Board finds that the criteria for basic eligibility for DEA 
under Chapter 35, Title 38, United States Code, have been met 
from September 8, 1999.  






ORDER

A higher initial disability rating of 70 percent for service-
connected PTSD is granted for the entire period of claim, 
subject to the criteria for payment of monetary awards.

An earlier effective date for TDIU of September 8, 1999 is 
granted, subject to the criteria for payment of monetary 
awards. 

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


